Title: From Thomas Jefferson to Albert Gallatin, 31 December 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr  Gallatin
                            
                            Vale. Dec. 31. 07.
                        
                        Mr. Elliot (whose speech I saw not till last night) has so pointedly denied our account of the battle of the
                            Lyman sea or lake, that it would seem necessary to have published in the Nat. Intelligr. an Extract from the work from
                            which it was taken. you were kind enough to suggest the transaction to me (for I had forgotten it) and I think you took it
                            from the Annual Register. can you furnish me with the volume, & I will have the extract made.
                    